TRUST FOR PROFESSIONAL MANAGERS CODE OF ETHICS Adopted: April 27, 2005 As Amended: October 22, 2015 1. BACKGROUND Rule 17j-1 (the “Rule”) under the Investment Company Act of 1940, as amended, (the “Investment Company Act”) requires Trust for Professional Managers (the “Trust”), as a registered investment company, to adopt a written Code of Ethics. The Rule also requires investment advisers to and principal underwriters for (each a “Fund Organization”) each of the series of the Trust to adopt a written Code of Ethics and to report to the Board of Trustees of the Trust (the “Board”) any material compliance violations. The Board may only approve a Code of Ethics after it has made a determination that the Code of Ethics contains provisions designed to prevent “access persons” (as defined in Appendix1 hereto) from engaging in fraud. In addition, certain key “Investment Personnel” (as defined in Appendix 1 hereto) of a Fund Organization are subject to further pre-clearance procedures with respect to their investment in securities offered through an initial public offering (an “IPO”) or private placement (a “Limited Offering”). 2. DEFINITIONS For definitions of capitalized terms used herein, see Appendix 1. 3. GENERAL PROHIBITIONS UNDER THE RULE The Rule prohibits fraudulent activities by affiliated persons of the Trust or Fund Organization. Specifically, it is unlawful for any of these persons to: (a) employ any device, scheme or artifice to defraud a Fund; (b) make any untrue statement of a material fact to a Fund or omit to state a material fact necessary in order to make the statements made to a Fund, in light of the circumstances under which they are made, not misleading; (c) to engage in any act, practice or course of business that operates or would operate as a fraud or deceit on a Fund; or (d) to engage in any manipulative practice with respect to a Fund. 4. COMPLIANCE OFFICERS In order to meet the requirements of the Rule, the Code of Ethics includes a procedure for detecting and preventing material trading abuses and requires all Access Persons to report personal securities transactions on an initial, quarterly and annual basis (the “Reports”). The officers of the Trust will appoint a compliance officer for each Fund Organization and for the Trust (each a “Fund Compliance Officer”) to receive and review Reports delivered to a Fund Compliance Officer in accordance with Section 5 below. In turn, the officers of the Trust will report to the Board any material violations of the Code of Ethics in accordance with Section 7 below.The Fund Compliance Officer will notify an employee if that person fits the definition of Access Person or Investment Personnel and maintain a list of all Access Persons and Investment Personnel. 1 5. ACCESS PERSON REPORTS All Access Persons are required to submit the following reports to the Fund Compliance Officer for THEMSELVES AND ANY IMMEDIATE FAMILY MEMBER residing at the same address. In lieu of providing the Reports, an Access Person may submit brokerage statements or transaction confirmations that contain comparable information. The Access Person should arrange to have brokerage statements and transaction confirmations sent directly to the Fund Compliance Officer (see Appendix 3 for the form of an Authorization Letter): (a) INITIAL HOLDINGS REPORT. Within ten days of becoming an Access Person (and the information must be current as of no more than 45 days prior to becoming an Access Person), each Access Person must submit a signed report that contains the following information: The title and type of security, and as applicable the exchange ticker symbol or CUSIP number, number of shares, and principal amount of each Covered Security and/or Reportable Fund in which the Access Person had any direct or indirect beneficial ownership when the person became an Access Person; The name of any broker, dealer or bank with whom the Access Person maintained an account in which any securities were held for the direct or indirect benefit of the Access Person; and The date the report is submitted by the Access Person. A form of the INITIAL HOLDINGS REPORT is attached as Appendix 4. (b) QUARTERLY TRANSACTION REPORTS. Within thirty days of the end of each calendar quarter, each Access Person must submit a signed report that contains the following information: With respect to any transaction during the quarter in a Covered Security and/or Reportable Fund in which the Access Person had any direct or indirect beneficial ownership: (i) The date of the transaction, the title, and as applicable, the exchange ticker symbol or CUSIP number, the interest rate and maturity date, the number of shares and the principal amount of each Covered Security and/or Reportable Fund involved; (ii) The nature of the transaction (i.e., purchase, sale, vesting, etc.); (iii) The price of the Covered Security and/or Reportable Fund at which the transaction was effected; (iv) The name of the broker, dealer or bank with or through which the transaction was effected; and (v) The date that the report is submitted by the Access Person. 2 With respect to any account established by the Access Person in which any securities were held during the quarter for the direct or indirect benefit of the Access Person: (i) The name of the broker, dealer or bank with whom the Access Person established the account; (ii) The date the account was established; and (iii) The date that the report is submitted by the Access Person. A form of the QUARTERLY TRANSACTION REPORT is attached as Appendix 5. (c) ANNUAL HOLDINGS REPORTS. Within 45 days of the end of each calendar year end, the Access Person must submit a signed report that contains the following information (and the information must be current as of no more than 45 days prior to the date of the report): The title and type of security, and, as applicable, the exchange ticker symbol or CUSIP number, the number of shares or the principal amount of each Covered Security and/or Reportable Fund in which the Access Person had any direct or indirect beneficial ownership; The name of any broker, dealer or bank with whom the Access Person maintains an account in which any securities were held for the direct or indirect benefit of the Access Person; and The date the report is submitted by the Access Person. A form of the ANNUAL HOLDINGS REPORT is attached as Appendix 6. 6. EXCEPTIONS TO REPORTING REQUIREMENTS (a) PRINCIPAL UNDERWRITER.An Access Person of a Fund’s principal underwriter is not required to make any Reports under Section 5 above if the principal underwriter: is not an affiliated person of the Trust or any investment adviser to a Fund. has no officer, director or general partner who serves as an officer, director or general partner of the Trust or of any investment adviser to a Fund. (b) INDEPENDENT TRUSTEE. A trustee of the Trust who is not an “interested person” of the Trust within the meaning of Section 2(a)(19) of the Investment Company Act (an “Independent Trustee”) is not required to: file an INITIAL HOLDINGS REPORT or ANNUAL HOLDINGS REPORT; and file a QUARTERLY TRANSACTION REPORT, unless the Independent Trustee knew, or, in the ordinary course of fulfilling his or her official duties as a trustee, should have known that during a 15 day period immediately before or after his or her transaction in a Covered Security, that a Fund purchased or sold the Covered Security, or a Fund or its investment adviser considered purchasing or selling the Covered Security. 3 (b) DE MINIMUS TRANSACTION. Notwithstanding the information specified in Section 5(b) above, each Access Person’s Quarterly Transaction Report may omit a de minimus transaction, which is defined as any purchase or sale of: an equity security with an aggregate value of less than $25,000; an equity security of a company with a market capitalization in excess of $5 billion; or a fixed income security involving $100,000 principal amount or less in the aggregate. 7. ADMINISTRATION OF THE CODE OF ETHICS - REPORTING VIOLATIONS AND CERTIFYING COMPLIANCE (a) Each Fund Organization must use reasonable diligence and institute policies and procedures reasonably necessary to prevent its Access Persons from violating this Code of Ethics; (b) On an annual basis, each Fund Compliance Officer shall circulate the Code of Ethics and receive an acknowledgement from each Access Person that the Code of Ethics has been read and understood (an Annual Acknowledgement form is attached hereto as Appendix 7); (c) Each Fund Compliance Officer shall compare all Reports with completed and contemplated portfolio transactions of a Fund to determine whether a possible violation of the Code of Ethics and/or other applicable trading policies and procedures may have occurred. No Access Person shall review his or her own Report(s). The Fund Compliance Officer shall appoint an alternate to review his or her own Reports if the Fund Compliance Officer is also an Access Person. (d) On an annual basis, each Fund Compliance Officer shall prepare a written report describing any issues arising under the Code of Ethics or procedures, including information about any material violations of the Code of Ethics or its underlying procedures and any sanctions imposed due to such violations and submit the information to the Compliance Officer for review by the Board; and (e) On an annual basis, each Fund Organization shall certify to the Board of Trustees that it has adopted procedures reasonably necessary to prevent its Access Persons from violating the Code of Ethics. 8. COMPLIANCE WITH OTHER SECURITIES LAWS This Code of Ethics is not intended to cover all possible areas of potential liability under the Investment Company Act or under the federal securities laws in general. For example, other provisions of Section 17 of the Investment Company Act prohibit various transactions between a registered investment company and affiliated persons, including the knowing sale or purchase of property to or from a registered investment company on a principal basis, and joint transactions (i.e., combining to achieve a substantial position in a security or commingling of funds) between an investment company and an affiliated person. Access Persons covered by this Code of Ethics are advised to seek advice before engaging in any transactions involving securities held or under consideration for purchase or sale by a Fund or if a transaction directly or indirectly involves themselves and the Trust other than the purchase or redemption of shares of a Fund or the performance of their normal business duties. 4 In addition, the Securities Exchange Act of 1934 may impose fiduciary obligations and trading restrictions on access persons and others in certain situations. It is expected that access persons will be sensitive to these areas of potential conflict, even though this Code of Ethics does not address specifically these other areas of fiduciary responsibility. 9. PROHIBITED TRADING PRACTICES (a) No Access Person may purchase or sell directly or indirectly, any security in which he or she has, or by reason of such transactions acquires, any direct or indirect beneficial ownership if such security to his or her actual knowledge at the time of such purchase or sale: (i) is being considered for purchase or sale by a Fund; (ii) is in the process of being purchased or sold by a Fund (except that an Access Person may participate in a bunched transaction with the Fund if the price terms are the same in accordance with trading policies and procedures adopted by the Fund Organization); or (iii)is or has been held by a Fund within the most recent 15 day period. (b) Investment Personnel of a Fund or its investment adviser must obtain approval from the Fund or the Fund’s investment adviser before directly or indirectly acquiring beneficial ownership in any securities in an IPO or Limited Offering. (c)No Access Person may trade ahead of a Fund - a practice known as “frontrunning.” SANCTIONS As to any material violation of this Code of Ethics, each Fund Organization shall adopt trading policies and procedures that provide for sanctions of the Access Persons. Such sanctions may include, but are not limited to: (1) a written reprimand in the Access Person’s employment file; (2) a suspension from employment; and/or (3) termination from employment. The Board may also impose sanctions as it deems appropriate, including sanctions against the Fund Organization or the Fund Compliance Officer for failure to adequately supervise its Access Persons. 5 ADDENDUM TO TRUST FOR PROFESSIONAL MANAGERS CODE OF ETHICS NON-PUBLIC INFORMATION No Access Person may, directly or indirectly, communicate to any person (“Third Party”) any non-public information relating to any (i) shareholder of a series of the Trust or (ii) issuer of any Covered Security owned by any series of the Trust, including, without limitation, the purchase or sale or considered purchase or sale of a Covered Security on behalf of any series of the Trust, except to the extent necessary to comply with applicable law. However, an Access Person may disclose the information in (i) and (ii) above to a Third Party who is: (a) an Access Person; (b) an approved agent of the Trust (e.g., legal counsel, auditors, etc.); or (c) an Access Person or approved agent of a series of the Trust to which the information relates and the Third Party has a legitimate business purpose for knowledge of such information. 6 Trust for Professional Managers Code of Ethics APPENDIX 1 DEFINITIONS ACCESS PERSON (i) any director/trustee, officer, general partner, Investment Personnel, or Advisory Person of the Trust or of an investment adviser to the Trust; (ii) any supervised person of an investment adviser to the Trust who has access to nonpublic information regarding the portfolio holdings of any series of the Trust (a “Fund”), or who is involved in making securities recommendations for a Fund; and (iii) any director, officer or general partner of a principal underwriter who, in the ordinary course of business, makes, participates in or obtains information regarding, the purchase or sale of Covered Securities by the Fund for which the principal underwriter acts, or whose functions or duties in the ordinary course of business relate to the making of any recommendation to the Fund regarding the purchase or sale of Covered Securities. ADVISORY PERSON (i) any employee of a Fund or of a Fund’s investment adviser (or of any company in a control relationship to the Fund or investment adviser) who, in connection with his or her regular functions or duties, makes, participates in, or obtains information regarding the purchase or sale of Covered Securities by a Fund, or whose functions relate to the making of any recommendations with respect to the purchases or sales; and (ii) any natural person in a control relationship to the Fund or an investment adviser who obtains information concerning recommendations made to the Fund with regard to the purchase or sale of Covered Securities by the Fund. CONSIDERED FOR PURCHASE OR SALE A Security is being “considered for purchase or sale” if the Adviser has placed it on a restricted list (or in a similarly designated grouping) or within the last 15 calendar days has presented the Security to its investment committee (or similarly designated portfolio manager(s)) for consideration of purchase or sale. CONTROL The power to exercise a controlling influence over the management or policies of a company, unless such power is solely the result of an official position with such company. COVERED SECURITY Includes any Security (see below) but does not include (i) direct obligations of the Government of the United States; (ii) bankers’ acceptances, bank certificates of deposit, commercial paper and high quality short-term debt instruments, including repurchase agreements; and (iii) shares issued by open-end investment companies (i.e., mutual funds) other than Reportable Funds. Also, Covered Security does not include a Reportable Fund that is a component of a fund of funds. 7 FUND A series of the Trust. IMMEDIATE FAMILY MEMBER Includes any child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling, father-in-law, mother-in-law, son-in-law, daughter-in-law, sister-in-law, brother-in-law (including adoptive relationship). INITIAL PUBLIC OFFERING (IPO) An offering of securities registered under the Securities Act of 1933, the issuer of which, immediately before the registration, was not subject to the reporting requirements of Sections 13 or 15(d) of the Securities Exchange Act of 1934. INVESTMENT PERSONNEL (i) any employee of the Trust, a Fund or investment adviser (or of any company in a control relationship to the Trust, a Fund or investment adviser) who, in connection with his or her regular functions or duties, makes or participates in making recommendations regarding the purchase or sale of security by the Fund; and (ii) any natural person who controls the Trust, a Fund or investment adviser and who obtains information concerning recommendations made to the Fund regarding the purchase or sale of securities by the Fund. LIMITED OFFERING An offering that is exempt from registration under the Securities Act of 1933 (the “Securities Act”) pursuant to Section 4(2) or Section 4(6) or pursuant to Rule 504, Rule 505, or Rule 506 under the Securities Act. PURCHASE OR SALE OF A COVERED SECURITY Includes, among other things, the writing of an option to purchase or sell a Covered Security. REPORTABLE FUND Includes, for a particular Access Person, any Fund, any registered investment company, including a Fund, for which the investment adviser with whom the Access Person is associated, if any, (the “Associated Adviser”) serves as investment adviser (as defined in Section 2(a)(20) of the Investment Company Act) or any registered investment company, including a Fund, whose investment adviser or principal underwriter controls the Associated Adviser, is controlled by the Associated Adviser, or is under common control with the Associated Adviser. SECURITY Any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral trust certificate, preorganization certificate or subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, fractional undivided interest in oil, gas, or other mineral rights, any put, call, straddle, option, or privilege on any security (including a certificate of deposit) or on any group or index of securities (including any interest therein or based on the value thereof), or any put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency, or, in general, any interest or instrument commonly known as a “security,” or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing. 8 SECURITY HELD OR TO BE ACQUIRED BY THE FUND (i)any Covered Security which, within the most recent 15 days: (a) is or has been held by the Fund; or (b) is being or has been considered by the Fund or its investment adviser for purchase by the Fund; and (ii) any option to purchase or sell, and any security convertible into or exchangeable for, a Covered Security described in paragraphs (a) or (b) above. TRANSACTION A transaction includes any type of acquisition or disposition of a Covered Security and/or Reportable Fund.This includes contributions (including employer matching contributions) to any form of pension; profit sharing; 401(k); or IRA that is invested in a Covered Security and/or Reportable Fund.It also includes the vesting of options and/or restricted stock with respect to a Covered Security and/or Reportable Fund as well as any dispositions associated with the vesting process. 9 Trust for Professional Managers Code of Ethics APPENDIX 2 LIST OF ACCESS PERSONS AND INVESTMENT PERSONNEL Name Title Acknowledgement of Receipt of Code of Ethics Is this person also an Investment Personnel 10 Trust for Professional Managers Code of Ethics APPENDIX 3 Form of Authorization Letter Date Name of Broker Address Re: Brokerage Statements of [name of employee] Ladies and Gentlemen: The above referenced person is an employee of [name of Fund Organization]. Federal securities laws require that we monitor the personal securities transactions of certain key personnel. By this Authorization Letter, and the acknowledgement of the employee below, please forward duplicate copies of the employee’s brokerage statements and transaction confirmations to: [Compliance Officer] [Fund Organization] [Address] Should you have any questions, please contact the undersigned at [number]. Very truly yours, AUTHORIZATION: I hereby authorize you to release duplicate brokerage statements and transaction confirmations to my employer. Signature: Name: SSN: Account Number: 11 Trust for Professional Managers Code of Ethics APPENDIX 4 INITIAL HOLDINGS REPORT (to be completed within ten days of becoming an Access Person) Date of Report: NOTE: IN LIEU OF THIS REPORT, YOU MAY SUBMIT DUPLICATE COPIES OF YOUR BROKERAGE STATEMENTS 1. HOLDINGS Name and Type of Covered Security and/or Reportable Fund Ticker Symbol or CUSIP Number of Shares or Principal Amount 2. BROKERAGE ACCOUNTS Name of Institution and Account Holder’s Name(i.e., you, spouse, child) Account Number Have you requested duplicate statements? Name: Date: Signature: Reviewed: (compliance officer signature) Date: 12 Trust for Professional Managers Code of Ethics APPENDIX 5 QUARTERLY TRANSACTION REPORT (to be completed within thirty days of the quarter-end) Date of Report: NOTE: IN LIEU OF THIS REPORT, YOU MAY SUBMIT DUPLICATE COPIES OF YOUR BROKERAGE STATEMENTS 1. TRANSACTIONS Name and Title of Covered Security and/or Reportable Fund Ticker Symbol or CUSIP Broker Number of Shares or Interest Rate, Maturity Date & Principal Amount Nature of Transaction (i.e., buy, sale) Purchase Price Date of Transaction 2. BROKERAGE ACCOUNTS OPENED DURING QUARTER Name of Institution and Account Holder’s Name (i.e., you, spouse, child) Date Account was Established Have you requested duplicate statements? Name: Date: Signature: Reviewed: (compliance officer signature) Date: 13 Trust for Professional Managers Code of Ethics APPENDIX 6 ANNUAL HOLDING REPORT (to be completed within 45 days of the date of the Report) Date of Report: NOTE: IN LIEU OF THIS REPORT, YOU MAY SUBMIT DUPLICATE COPIES OF YOUR BROKERAGE STATEMENTS 1. HOLDINGS Name and Type of Covered Security and/or Reportable Fund Ticker Symbol or CUSIP Number of Shares or Principal Amount 2. BROKERAGE ACCOUNTS Name of Institution and Account Holder’s Name(i.e., you, spouse, child) Account Number Have you requested duplicate statements? Name: Date: Signature: Reviewed: (compliance officer signature) Date: 14 Trust for Professional Managers Code of Ethics APPENDIX 7 ANNUAL ACKNOWLEDGEMENT FORM ACKNOWLEDGED AND AGREED: I have read, and I understand the terms of, the Trust for Professional Managers Code of Ethics. By: Name: Title: Fund Organization: Date: 15
